Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2007

Ajjahnon v. State
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4854




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Ajjahnon v. State" (2007). 2007 Decisions. Paper 1231.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1231


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-194                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-4854


                                   ZOE AJJAHNON,

                                           Appellant

                                            v.

                         THE STATE; THERESA M. RUSSO.


                    On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 06-cv-03693)
                    District Judge: Honorable Dennis M. Cavanaugh


           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    April 12, 2007

           Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                 (Filed: April 23, 2007)



                                       OPINION


PER CURIAM

      Zoe Ajjahnon, a resident of Saddle River, New Jersey, appeals from the district

court’s order dismissing her complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(I);
see also 28 U.S.C. § 1915A(b)(1). For the following reasons, we will likewise dismiss

Ajjahnon’s appeal.

       A detailed account of the facts underlying Ajjahnon’s claims is unnecessary. In

her complaint, Ajjahnon asked the district court to overturn the decision of a New Jersey

state court judge entered on May 28, 2003, and affirmed by the Superior Court of New

Jersey Appellate Division on July 11, 2006. According to Ajjahnon’s complaint, and the

contents of its numerous accompanying exhibits, the state court entered judgment against

Ajjahnon, and in favor of the above-named Theresa M. Russo, as a result of a landlord-

tenant dispute. After the state appeals process concluded, Ajjahnon filed a complaint, in

forma pauperis, with the district court on August 8, 2006. Ajjahnon alleged she was

denied due process as a result of the state courts’ decisions and that the state courts had

violated her civil rights in ruling against her. See 42 U.S.C. § 1983. On August 22, 2006,

the district court entered an opinion holding that it lacked subject-matter jurisdiction over

Ajjahnon’s claims. On that same day, the district court entered an order dismissing

Ajjahnon’s complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). After the district

court later denied Ajjahnon’s timely motion for reconsideration, Ajjahnon filed a timely

notice of appeal.1

       The district court correctly held that it lacked subject-matter jurisdiction over



       1
         This court has jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.
Further, our review of the district court’s dismissal order is plenary. See Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

                                             -2-
Ajjahnon’s claims. Although not cited as authority by the district court, the familiar

Rooker-Feldman doctrine is applicable here. See D.C. Ct. of Appeals v. Feldman, 460
U.S. 462 (1983); see also Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). “The Rooker-

Feldman doctrine deprives a federal district court of jurisdiction in some circumstances to

review a state court adjudication.” Turner v. Crawford Square Apartments III, L.P., 449
F.3d 542, 547 (3d Cir. 2006). Generally, “[u]nder the Rooker-Feldman doctrine, lower

federal courts cannot entertain constitutional claims that have been previously adjudicated

in state court or that are inextricably intertwined with a state adjudication.” Whiteford v.

Reed, 155 F.3d 671, 674 (3d Cir. 1998) (quoting Gulla v. N. Strabane Twp., 146 F.3d
168, 170 (3d Cir. 1998)). The Rooker-Feldman doctrine thus “precludes a federal action

if the relief requested in the federal action would effectively reverse the state decision or

void its ruling.” Id. (quoting FOCUS v. Allegheny County Ct. of Common Pleas, 75 F.3d
834, 840 (3d Cir. 1996)). In Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544
U.S. 280, 284 (2005), the United States Supreme Court clarified the scope of

Rooker-Feldman, making clear that the doctrine deprives a district court of subject matter

jurisdiction only in “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.”

       In her complaint and notice of appeal, Ajjahnon explicitly and exclusively alleges

injuries suffered from previous state court judgments and seeks as a remedy a reversal or

modification of those judgments. Thus, Ajjahnon’s federal action is the classic case of

                                              -3-
the proper application of Rooker-Feldman as set forth in Exxon Mobil. While a review of

these state court decisions may possibly be had in the Supreme Court, review may not be

had under the guise of a § 1983 complaint filed in federal district court. See Verizon Md.,

Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 644, n.3 (2002) (“The Rooker-Feldman

doctrine merely recognizes that 28 U.S.C. § 1331 is a grant of original jurisdiction, and

does not authorize district courts to exercise appellate jurisdiction over state-court

judgments, which Congress has reserved to this Court, see [28 U.S.C.] § 1257(a).”); see

also Valenti v. Mitchell, 962 F.2d 288, 296 (3d Cir. 1992).

       Given our preceding discussion, we agree with the district court that there was no

need to provide Ajjahnon with an opportunity to further amend her complaint because

any amendment would have proven futile. See Grayson v. Mayview State Hosp., 293
F.3d 103, 108 (3d Cir. 2002) (noting that amendment “must be permitted . . . unless it

would be inequitable or futile”). Accordingly, as Ajjahnon’s appeal is entirely lacking in

merit, we will dismiss it under § 1915(e)(2)(B).




                                             -4-